Citation Nr: 1233317	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-39 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of the 30 percent disability rating for the meniscectomy of the right knee, currently rated as 10 percent disabling, effective August 1, 2008.

2.  Entitlement to an increased rating for the meniscectomy of the right knee, currently evaluated as 10 percent disabling since August 1, 2008.

3.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, from December 15, 2005, to June 19, 2006, and since October 1, 2006.

4.  Entitlement to a total rating based on individual unemployability (a TDIU rating), prior to January 14, 2009.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974 and from January 2003 to January 2004.

The Veteran's restoration claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which proposed to reduce the disability rating assigned to the service-connected meniscectomy of the right knee from 30 percent disabling to 10 percent disabling.  In an April 2008 rating decision, the RO reduced the disability rating assigned to the meniscectomy of the right knee from 30 percent to 10 percent disabling, effective August 1, 2008.  

The Veteran's lumbar spine claim comes before the Board on appeal from a September 2007 rating decision of the VA RO in St. Petersburg, Florida, which granted service connection for degenerative disc disease of the lumbar spine, status post fusion.  The RO assigned an initial disability rating of 20 percent, effective December 15, 2005.  The RO then assigned a 100 percent disability rating for surgical or other treatment necessitating convalescence, effective June 20, 2006.  The RO then made the 20 percent disability rating effective again on October 1, 2006.  The period of 100 percent disabling is not currently before the Board on appeal.

In April 2008, the RO effectuated the reduction from 30 percent to 10 percent for the service-connected right knee disability and in July 2008, the RO denied a rating in excess of 10 percent.  The Veteran has appealed both the reduction, as well as the denial of a rating in excess of 10 percent for the right knee disability.  Thus, the Board has framed the issue as noted on the cover page of this decision.
Throughout his appeal, the Veteran has asserted that he is currently unemployed due to his service-connected disabilities.  However, a February 2010 rating decision (contained in the Veteran's Virtual VA claims file) granted the Veteran a TDIU, effective January 14, 2009.  Therefore, the Board needs to address whether a TDIU rating is warranted prior to January 14, 2009 as this issue is part of the claims for increased ratings for the service-connected right knee and back disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board has listed this claim on the cover page of this document.

The issues of: (1) entitlement to service connection for headaches, to include as secondary to the medications required for the Veteran's service-connected disabilities; (2) entitlement to service connection for seizures; (3) entitlement to service connection for a traumatic brain injury (TBI); (4) entitlement to service connection for gastroesophageal reflux disease (GERD); (5) entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, status post fusion; (6) entitlement to service connection for a right radius fracture (also claimed as carpel tunnel syndrome of the right wrist); and, (7) entitlement to service connection for irritable bowel syndrome, to include as secondary to the medications required for the Veteran's service-connected disabilities, have been raised by the record in a July 2012 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of: (1) entitlement to an increased rating for the meniscectomy of the right knee, currently evaluated as 30 percent disabling since August 1, 2008 (per the Board's decision below); (2) entitlement to a TDIU, prior to January 14, 2009; and, (3) entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post fusion, from December 15, 2005, to June 19, 2006, and since October 1, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

1.  There was no clear and unmistakable error (CUE) in the May 2005 rating decision that assigned an increased 30 percent rating for the service-connected right knee disability.

2.  The evidence of record fails to show an improvement in the service-connected right knee disability to warrant a reduction from 30 percent to 10 percent.


CONCLUSION OF LAW

Restoration of a 30 percent rating for the service-connected meniscectomy of the right knee is warranted.  38 C.F.R. §§ 3.105, 3.344 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The evidence currently of record is sufficient to substantiate the Veteran's claim for restoration.  Therefore, no further development with respect to the matter decided herein is required under the VCAA.  There is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993); see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Restoration Claim

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the VA Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 (2011) to require that in any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (2011) provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement in a disability actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.

When the evidence indicates that a disability has stabilized to the point that a particular rating has continued for a long period of time (five years or more), and an examination indicates improvement in the disability, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  In arriving at a determination that there is material improvement in a physical or mental disability, the rating agency must consider whether the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

In the instant case, in a December 2003 rating decision, the RO granted service connection for the Veteran's right knee, status post arthroscopy with partial meniscectomy.  The RO awarded a 10 percent disability rating, effective December 20, 2003.  

A subsequent rating decision in May 2005 increased the disability rating for the meniscectomy of the right knee to 30 percent disabling, effective January 19, 2005.

In a September 2007 rating decision, the RO, on its own initiative, proposed to reduce the disability rating assigned to the service-connected meniscectomy of the right knee from 30 percent disabling to 10 percent disabling.  Specifically, the RO alleged that the May 2005 rating decision committed a CUE in assigning a 30 percent disability rating for the meniscectomy of the right knee, as the 30 percent rating was not supported by the evidence of record.  

In a September 2007 letter, the Veteran was given notice of the proposed reduction in the rating for his meniscectomy of the right knee.  The letter also apprised him of his right to submit additional evidence to contest the reduction and request a pre-determination hearing.  The letter informed the Veteran of how the reduction would affect his overall combined evaluation.  

In a subsequent April 2008 rating decision, the RO reduced the disability rating assigned to the meniscectomy of the right knee from 30 percent to 10 percent disabling, effective August 1, 2008.  In May 2008, the Veteran submitted a timely Notice of Disagreement (NOD) in response to the September 2007 rating decision.  

Significantly, the reduction was made within the first five years following effectuation of the 30 percent evaluation, and, accordingly, the protections set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable.  

Additionally, the decision in this case is based on CUE and not on a finding of a stabilization of a disability evaluation.  

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior disability rating restored.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In contrast, where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2011).

In the September 2007 rating decision, the RO found that the May 2005 rating decision contained CUE in its award of a 30 percent evaluation for meniscectomy of the right knee, and thus the RO proposed to reduce the disability rating from 30 percent to 10 percent, effective August 1, 2008.  The RO concluded that the Veteran clearly and unmistakably did not meet the criteria for a grant of a 30 percent rating in May 2005, as the evidence of record at that time of the May 2005 rating decision, to include the March 2005 VA examination, did not provide evidence of instability or subluxation.   

The May 2005 rating decision rated the Veteran's meniscectomy of the right knee by analogy under Diagnostic Code 5257 and assigned a 30 percent disability rating.  38 C.F.R. §§ 4.20, 4.71a.  In making this determination, the RO considered the Veteran's complaints of severe right knee pain, constant dull and aching right knee pain, moderate stiffness with rest, and pain with activity.  The RO also noted the Veteran's recent right knee arthroscopic surgery due to medial meniscal cartilage tear.  The RO stated that the evidence of record demonstrated instability, limitation of flexion, and an antalgic gait.  Therefore, in giving the Veteran the benefit of the doubt and in rating his disability by analogy, the RO assigned a 30 percent disability rating for the meniscectomy of the right knee, effective January 19, 2005, the date of the Veteran's increased rating claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5299. 

On review of the March 2005 VA examination report, which provided the basis for the increased rating, as well as other evidence of record at the time of the May 2005 rating decision, the Board finds that the record contains evidence to support the assignment of a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5299.  As such, the grant of a 30 percent evaluation in the May 2005 rating decision was not clearly and unmistakably erroneous.  38 C.F.R. § 3.104(a).
Specifically, at the time of the May 2005 rating decision, a March 2005 VA examination, and private treatment records dated from October 2004 to February 2005, were of record.  The private treatment records document the Veteran's October 2004 right knee surgery, as well as his pain and limitation of motion in his right knee, both prior to and subsequent to the surgery.  At the March 2005 VA examination, the Veteran reported giving way, pain, pressure, weakness, stiffness, lack of endurance, and fatigability in his right knee.  At the examination, the Veteran stated that his right knee had previously required four surgeries and currently required cortisone injections.  Following a physical examination of the Veteran, the March 2005 VA examiner documented pain, swelling, and limitation of flexion of the right knee. 

As noted, the 30 percent evaluation awarded by the RO in the May 2005 rating decision was rated by analogy to Diagnostic Code 5257 for instability of the right knee.  38 C.F.R. §§ 4.20, 4.71a.  The aforementioned evidence documents complaints of pain, surgery, and instability of the right knee, which is supportive of such a rating.  With this evidence, the Board finds that reasonable minds could have differed on whether a 30 percent evaluation was warranted for the Veteran's meniscectomy of the right knee at the time of the May 2005 rating decision. Additionally, the RO's finding of a CUE in the May 2005 rating decision was essentially premised on a disagreement as to how the facts were evaluated at the time, rather than that there existed correct facts not before the adjudicator, or that there was an incorrect application of statutory or regulatory provisions.  This too is an insufficient basis for a finding of CUE.  38 C.F.R. § 3.104(a).

For all of these reasons, the Board cannot conclude that the assignment of a 30 percent rating was an undebatable error that rises to the level of CUE.  The finding of CUE in the May 2005 rating decision was not proper.

Since the Board has not found CUE in the May 2005 rating decision which granted a higher 30 percent rating for the service-connected right knee disability, the question still becomes whether the reduction from 30 percent to 10 was proper under 38 C.F.R. § 3.344(c).  When the Veteran was examined in April 2008, he reported that his knee gave out 2-3 times a week.  The Board finds that the Veteran is competent to report how often his knee gave out and the Board also finds his report to be credible.  The Board observes that McMurray and Lachman's test were negative.  The Board also observes that there was no evidence of record reconciling the difference between the Veteran's report of his right knee giving out 2-3 times a week and the McMurray and Lachman's test findings.  Without such information, it cannot be said that there was an improvement in the right knee, especially in light of the fact that the Veteran was found to have some laxity in the medial collateral ligament of the right knee and there was also tenderness over the medial and anteriomedial joint line on the right.  In light of the foregoing, the evidence fails to show improvement of the right knee.  As such, the reduction was improper under the provisions of 38 C.F.R. § 3.344(c).


ORDER

Restoration of a 30 percent evaluation for meniscectomy of the right knee, effective August 1, 2008, is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the lumbar spine claim, the Veteran's last VA examination to assess the current severity of his service-connected degenerative disc disease of the lumbar spine was in August 2007.  The Board finds that this VA examination is inadequate to assess the Veteran's current level of severity, as this examination is almost five years old and the record raises the possibility of an increase in the severity of the condition.  Additionally, this examination was provided for the purpose of establishing service connection (which has since been established), and not for the purpose of determining the current severity of the service-connected disability and all information needed to properly rate the condition was not provided.  Therefore, for the aforementioned reasons, the Board finds that a new VA spine examination is required to assess the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Regarding the increased rating claim for the meniscectomy of the right knee, the Veteran's last VA examination to assess the current severity of this service-connected disability was in April 2008.  The Board finds that this VA examination is inadequate to assess the Veteran's current level of severity, since this examination is over four years old and the record raises the possibility that the condition has worsened.  Additionally, in a July 2012 statement, the Veteran's representative requested that the Veteran be provided a new VA examination to assess the current severity of this disability.  Moreover, all information needed to adjudicate the claim has not been addressed.  Therefore, for the aforementioned reasons, the Board finds that a new VA joints examination is required to assess the current severity of the Veteran's service-connected meniscectomy of the right knee.  See Olsen, 3 Vet. App. at 482, citing Proscelle, 2 Vet. App. at 632; see also Caffrey, 6 Vet. App. at 381; see, too, Allday, 7 Vet. App. at 526; see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green, 1 Vet. App. at 121.  

Additionally, the Veteran's service-connected lumbar spine and right knee disabilities are currently rated under 38 C.F.R. § 4.71a (2011), which considers the Veteran's limitation of motion of the lumbar spine and right knee in determining the appropriate disability rating.  In this regard, the Board notes that the Court has repeatedly held that VA examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  

At the most recent VA examinations in August 2007 and April 2008, the Veteran reported pain in his lumbar spine and right knee.  The VA examiners addressed whether the Veteran had additional limitation of motion following repetitive movement of the joints.  However, the VA examiners did not address the functional limitations, if any, caused by the flare-ups and pain.  Thus, the VA examiner did not address the Mitchell provisions.  Mitchell, 25 Vet. App. at 32; see DeLuca, 8 Vet. App. at 205-6.  Therefore, the Board finds these VA examinations to be inadequate.  Thus, on Remand, the VA examiners should also determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the lumbar spine and right knee.  

Regarding the TDIU claim, as the increased rating claims are being remanded for  VA examinations regarding the current severity of the disabilities, this development could affect the outcome of the TDIU claim.  For these reasons, the Board finds that the TDIU claim is inextricably intertwined with the pending increased rating claims.  Thus, a decision on the TDIU claim will be deferred pending readjudication of the increased rating claims.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Bay Pines, Florida, are dated from May 2008.  The most recent outpatient treatment records from the VAMC in Miami, Florida, are dated from May 2007.  On remand, all pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Bay Pines, Florida, VAMC since May 2008 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Miami, Florida, VAMC since May 2007 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After completion of the development above, schedule the Veteran for appropriate VA examination(s).  The examiner(s) should address the following concerning the service-connected back disability:

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis. 

(b)  Determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  

This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c)  Identify all associated neurological deformities associated with the service-connected low back disability.  The severity of each neurological sign and symptom should be reported. 

In this regard, the examiner should address whether there is any lower extremity radiculopathy associated with the service-connected low back disability. 

The examiner should conduct any appropriate neurological testing needed to address the above.  If a separate neurological examination is needed one should be scheduled.   

The examiner should specifically provide an opinion as to whether any associated lower extremity radiculopathy equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the sciatic nerve.  

Moreover, identify all nerves is affected due to the service-connected low back disability, and if so state the severity of the impairment of the nerve affected. 

(d)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. This should also be addressed for each year beginning in December 2005 to the present.  

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Concerning the Veteran's service-connected right knee disability, the examiner should address the following:

a) Report the Veteran's ranges of motion of the right knee in degrees.  

b) State whether there is evidence of lateral instability or subluxation of the right knee and if so, the severity of such instability and/or subluxation should be discussed.  In addressing this question, the examiner should specifically address the Veteran's assertion of his right knee going out 2-3 times a week.  The examiner should address whether the Veteran could experience instability or subluxation of the knee even in the absence of objective medical evidence showing instability and/or subluxation, and if so, the level of severity should be addressed.  In other words, the examiner should state whether any instability or subluxation of the right knee found is slight, moderate or severe.

c) State whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected right knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

d) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

Concerning the service-connected back and right knee disability the examiner should address the following:

For the period prior to January 2009, address the impact the symptoms caused by the service-connected back and right knee have on the Veteran's ability to obtain and maintain a substantially gainful occupation.  In this regard, state whether the Veteran would be able to perform manual and/or sedentary type of work in light of the symptoms caused by his back and right knee disability.

A complete rationale must be provided for all conclusions made.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the pertinent medical and other history.  Advise the Veteran that failure to report for any examination without good cause may have adverse consequences on his claims. 

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


